DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.



EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jay P. Beale on May 6th, 2021.

The application has been amended as follows:
Claim 1 have been amended to reflect the allowable subject matter:
Amended claim 1:- A light emitting device package, comprising: a first light emitting diode pixel, the first light emitting diode pixel including first light emitting diode chips that each emit light; and a first pixel driving integrated circuit under the first light emitting diode chips of the first light emitting diode pixel, the first pixel driving integrated circuit configured to drive the first light emitting diode chips based on an active matrix scheme, in which each of the first light emitting diode chips is driven using an entire one frame interval, and based on a pulse width modulation scheme, in which a time during which each of first driving currents is applied to a respective one ;wherein the first pixel driving integrated circuit includes: a de-multiplexer configured to receive serial data from an external controller, to extract first frame data for the first light emitting diode chips from the serial data, and to distribute the first frame data to output distributed first frame data; a storage configured to store the distributed first frame data; a constant current generator configured to generate a reference current based on a power supply voltage; and a pulse width modulation data generator configured to generate the first driving currents applied to the first light emitting diode chips based on a clock signal, a pulse width modulation Page 2 of 15Serial No. 16/800,023Atty. Docket No. 253/1230_00 clock signal, the distributed first frame data provided from the storage, and the reference current provided from the constant current generator.    

Claim 2 have been amended to reflect been cancelled:

Amended claim 2:- cancelled.

Claims 3-4, 6, 12, and 14 have been amended to correct/overcome dependency issues:

Amended claim 3:- The light emitting device package as claimed in claim 1 


Amended claim 4:- The light emitting device package as claimed in claim 1 
 

Amended claim 6:- The light emitting device package as claimed in claim 1 

Amended claim 12:- The light emitting device package as claimed in claim 1 

Amended claim 14:- The light emitting device package as claimed in claim 1 
 

Reason for Allowance

Claims 1, 3-8, 12-15, and 21-28, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 04/19/2021 and a thorough search the closest prior arts Huang (US 20100182225 A1), in view of Kawase (US 2003/0141807 A1), and in further view of Cok et al. (US 2017/0330509 A1),  and in further view of LIN et al. (US 2018/0261149 A1), and in further view of YOO et al. (US 2020/0161287 A1), and in further view of CLOUT et al. (US 2017/0150582 A1), and in further view of Routley et al. (US 2006/0001613 A1), and in further view of Hall (US 2015/0186098 A1), and in further view of Hsue (US 2014/0312378 A1), and in further view of Hattori (US 2004/0196275 A1), and in further view of HUANG (US 2012/0187856 A1), and in further view of HUANG (US 2017/0064784 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the first pixel driving integrated circuit includes: a pulse width modulation data generator configured to generate the first driving currents applied to the first light emitting diode chips based on a clock signal, a pulse width modulation clock signal, the distributed first frame data provided from the storage, and the reference current provided from the constant current generator as claimed in claim 1. 

With regards to independent claim 27, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the first pixel driving integrated circuit includes: a pulse width modulation data generator configured to generate the first driving currents applied to the first light emitting diode chips based on a clock signal, a pulse width modulation clock signal, the distributed first frame data provided from the storage, and the reference current provided from the constant current generator as claimed in claim 27. 

With regards to independent claim 28, the sited prior arts above in combination failed to teach the following limitation in combination with all claim limitations:
wherein the first pixel driving integrated circuit includes: a pulse width modulation data generator configured to generate the first driving currents applied to the first light emitting 

The dependent claims 3-8, 12-15, and 21-26, are allowable as they are dependent on allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628